internal_revenue_service technical_advice_memorandum date number release date uil t eo b3 taxpayer’s name taxpayer’s ssn earliest year under examination taxable years under examination date of conference date ------------------------ ---------- legend x a b c d e q a issues whether x is an applicable_tax-exempt_organization whether c is a disqualified_person as defined by sec_4958 of the internal_revenue_code code with respect to x sec_4958 whether the use of x assets by c is an excess_benefit_transaction as defined by of what is the taxable_period for period for assessment of possible tax_liability for excess_benefit transactions is equal to percent of the excess_benefit whether c is liable for the excise_tax imposed by sec_4958 of the code that whether c is liable for the excise_tax imposed by sec_4958 of the code that is equal to percent of the excess_benefit_transaction if the transaction is not corrected within the taxable_period b facts x was granted tax-exempt status under sec_501 on december ------- it was subsequently ruled that x qualified as an organization described in sec_170 as a church x received a revised determination_letter from chief exempt_organizations rulings branch on date q maintaining its sec_501 status and modifying its foundation status to one under sec_509 and sec_170 effective date as of january ------- these rulings were still in effect and had not been revoked or modified on september ------- x adopted restated bylaws article iii the founder sec_1 identifies the founder of x to be a directors are appointed by the founder and will serve until their death disability resignation or removal by the founder a is x’s founder and has always been its president and a director b wife of a is x’s secretary-treasurer and a director c son of a and b is vice-president and a director credit cards during the years under examination x had charge accounts with -------------------------------- ------------- and ----------- c had access to these cards for meals gas and miscellaneous items information_document_request idr no asked x to provide a copy of its policy statement ensuring that use of the x’s credit cards was used for x purposes and any personal charges would be reimbursed to x x provided the following response x’s policy regarding personal_use of any credit cards in the name of x is that credit cards are to be used only for x business and not for any personal_use in the event of any personal_use the person utilizing the credit card would be obligated to reimburse x a meals the agent found that aside from the meals charged around the time of x’s seminars and other acceptable meal charges eg christmas lunch for employees c charged more than dollar_figure------- ---------------------------------------------------------------------------------------------------------------------------------- for meals during the -------------- period on his x credit cards of b gasoline the agent found that aside from the gas charges associated with seminar travel c charged more than dollar_figure--------- for gasoline during the -------------- period on his x credit cards c miscellaneous charges the agent found that miscellaneous items charged to x credit cards between ------- and ---- ------- included department store purchases car repairs food purchases hotel charges clothing purchases etc aside from the miscellaneous charges associated with x seminars c charged more dollar_figure-------- in miscellaneous expenses during the -------------- period on his x credit cards cell phone during the years under examination x provided a cell phone to c idr no asked x to provide a copy of its policy statement ensuring that personal_use of x-paid home phones cellular phones and x calling cards would be reimbursed to x in response to the idr x stated the policy of x regarding personal_use of telephone is that personal telephone calls should not be charged to any x paid telephone line any personal calls should be reimbursed to x the agent found that during the years -------------- c incurred cellular telephone charges of more than dollar_figure-------- computer purchase on october ------- an x check -------- was issued to c for the amount of dollar_figure------------ a handwritten note indicated that the check was for a computer no further documentation regarding this purchase was provided c legal principles sec_501 of the internal_revenue_code code exempts from federal_income_tax organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_4958 imposes an excise_tax on each excess business transaction between an applicable_tax-exempt_organization and a disqualified_person sec_4958 was added to the internal_revenue_code by sec_1311 of the taxpayer bill of right sec_2 p l 110_stat_3 of enacted date the sec_4958 excise_taxes generally apply to excess_benefit transactions occurring on or after date the report from the committee on ways and means on the taxpayer bill of right sec_2 h_r was submitted date h_rep_no 104th congress 2d sess final regulations under sec_4958 which apply as of date represent a fair and reasonable interpretation of sec_4958 based on the intent of congress as expressed in the report from the ways_and_means_committee submitted date sec_4958 of the code imposes on each excess_benefit_transaction a tax equal to percent of the excess_benefit the tax imposed shall be paid_by any disqualified_person referred to in subsection f with respect to such transaction sec_4958 of the code imposes an additional tax on the disqualified_person in any case in which an initial tax is imposed by subsection a on an excess_benefit_transaction and the excess_benefit involved in such transaction if not corrected within the taxable_period a tax equal to percent of the excess_benefit involved the tax imposed by this subsection shall be paid_by any disqualified_person referred to in subsection f with respect to such transaction sec_4958 of the code defines an excess_benefit_transaction in general as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit an economic benefit shall not be treated as consideration for the performance of services unless such organization clearly indicated its intent to so treat such benefit sec_4958 of the code defines excess_benefit as the excess referred to in subparagraph a sec_4958 of the code provides if more than one person is liable for any_tax imposed by subsection a or subsection b all persons shall be jointly and severally liable for such tax sec_4958 of the code defines ‘applicable tax-exempt organization’ as any organization which without regard to any excess_benefit would be described in paragraph or of sec_501 and exempt from tax under sec_501 sec_4958 of the code includes any organization which was described in paragraph at any time during the 5-year period ending on the date of the transaction sec_4958 of the code defines ‘disqualified person’ with respect to any transaction as-- i any person who was at any time during the year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization ii a member_of_the_family of an individual described in subparagraph a or iii a 35-percent_controlled_entity of sec_4958 of the code provides that the members of an individual’s family shall be determined under sec_4946 except that such members also shall include the brothers and sisters whether by the whole or half blood of the individual and their spouses sec_4946 of the code includes spouses ancestors children and spouses of children in the definition of disqualified_person sec_4958 of the code defines taxable_period with respect to any excess_benefit_transaction the period beginning with the date on which the transaction occurs and ending on the earliest of-- a the date of mailing a notice_of_deficiency under sec_6212 with respect to the tax imposed by subsection a or b the date on which the tax imposed by subsection a is assessed sec_4958 of the code defines ‘correction’ and ‘correct’ with respect to any excess_benefit_transaction as undoing the excess_benefit to the extent possible and taking any additional measures necessary to place the organization in a financial position not worse than that in which it would be if the disqualified_person were dealing under the highest fiduciary standards sec_53_4958-4 of the federal_income_tax regulations provides that certain economic benefits are disregarded for purposes of sec_4958 including benefits excluded from income under sec_132 of the code and expense reimbursement payments pursuant to an accountable_plan that meets the requirements of sec_1_62-2 and sec_53 a i and ii of the regulations sec_1_62-2 of the regulations provides that an accountable_plan must meet the business connection substantiation and returning-excess-payments provisions of the regulation sec_1_62-2 of the regulations provides that expenses reimbursable under an accountable_plan must constitute deductible business_expenses under sec_162 or other business deduction statutes sec_1_62-2 provides that expense reimbursements under an accountable_plan must satisfy the substantiation rules of sec_1_162-17 or sec_1_274-5t of the regulations sec_162 of the code provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services rendered traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_1_162-1 of the regulations states in general that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly of connected with or pertaining to the taxpayer’s trade_or_business except items which are used as the basis for a deduction or a credit under provisions of law other than sec_162 sec_274 of the code provides that no deduction or credit shall be allowed under sec_162 or sec_212 for any traveling expense for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement regarding amount time and place business_purpose and business relationship sec_1_274-5t of the regulations requires each employee to provide substantiation of the business_purpose of each expense generally in writing sec_1_274-5t of the regulations provides that no deduction or credit shall be allowed for travel unless the taxpayer substantiates the following elements amount - amount of each separate expenditure for traveling away from home time - dates of departure and return for each trip away from home and number of days away from home spent on business places - destinations or locality of travel and business_purpose - business reason for travel or nature of the business benefit derived as a result of the travel sec_1_274-5t of the regulations provides the elements that must be proved with respect to an expenditure for listed_property to include the amount of each separate expenditure the amount of business investment use the date of the expenditure or use and the business or investment purpose sec_1_274-5t of the regulations states that a taxpayer to meet the adequate_records requirements of sec_274 shall maintain an account book diary statement of expense or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t of the regulations states that the account book diary statement of expense or similar record must be prepared or maintained in such manner that each recording of an element of an expenditure is made at or near the time of the expenditure sec_1_274-5t and for periods after date sec_1 c ii of the regulations requires the employee to maintain documentary_evidence such as receipts paid bills or similar evidence sec_1_274-5t of the regulations provides that if an employee fails to establish to the satisfaction of the service that the employee has substantially complied with the adequate_records requirements of the regulations the employee may satisfy such requirement by providing i the employee’s own statement whether written or oral containing specific information in detail as to each element plus ii other corroborative evidence sufficient to establish each element of sec_280f of the code defines listed_property as any passenger_automobile other_property used as a means of transportation any computer_or_peripheral_equipment and any cellular telephone or other similar telecommunications equipment sec_53_4958-4 of the foundation and similar excise_taxes regulations provides that an economic benefit is not treated as consideration for the performance of services ie compensation unless the organization providing the benefit clearly indicates its intent to treat the benefit as compensation when the benefit is paid if an organization fails to provide contemporaneous substantiation of such intent any services provided by the disqualified_person will not be treated as provided in consideration for the economic benefit for purposes of determining the reasonableness of the transaction if the substantiation requirement is not satisfied then the value of the benefit will be treated as an automatic excess_benefit taxable under code sec_4958 sec_53_4958-4 of the regulations provides that a benefit may be contemporaneously substantiated as compensation i if the organization reports the benefit as compensation on a federal tax information_return or ii if the disqualified_person timely reports the value of the benefit as income on the person’s federal_income_tax return or iii if the benefit is described as compensation to the disqualified_person in a contemporaneous employment contract board_of directors minutes or other documents indicating that an authorized body of the organization approved the benefit as compensation in john marshall law school v united_states ct_cl the law school and the college paid for the founding family’s automobiles education travel_expenses insurance policies and personal equipment the court determined that the expenditures_for the founding family were not ordinary and necessary expenses in the course of the law school’s and the college’s operations the court also held that the payment of such personal expenses for the founder’s children by the law school provided direct and substantial benefit to the founder of the law school and his brother the court held that these payments constituted prohibited inurement of the law school’s earnings to the founder and his brother parents of the children receiving the benefits analysis before the enactment of sec_4958 of the code in inurement violations resulted only in adverse consequences to the exempt_organization sec_4958 now imposes intermediate_sanctions excise_taxes on each excess_benefit_transaction between an applicable_tax-exempt_organization and a disqualified_person the sanction is assessed against the disqualified_person if a disqualified_person has received excess_benefits within the meaning of sec_4958 issue applicable_tax-exempt_organization x is an applicable tax exempt_organization as defined under sec_4958 of the code and sec_53_4958-2 of the regulations since it was recognized as an organization of described in sec_501 and was exempt from tax under sec_501 but was not a private_foundation as defined in sec_509 for the years under examination issue disqualified_person c is a disqualified_person as defined by sec_4958 of the code sec_4958 defines a disqualified_person as any person who was at any time during the 5-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization sec_4958 defines a disqualified_person as a member_of_the_family of an individual described in sec_4958 of the regulations sec_4958 defines a family_member as the family of any individual to include his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren brothers and sisters and their spouses are also part of the family a is the founder and president of x b is a’s wife c is a son of a and b and an x director issue excess_benefit transactions an excess_benefit_transaction is a transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person and the value of the economic benefit provided by the organization exceeds the value of the consideration including the performance of services received for providing such benefit reimbursements of an employee’s expenses by the exempt_organization are disregarded for purposes of sec_4958 if the reimbursements satisfy all of the requirements of sec_1_62-2 of the regulations including the requirements for substantiation of expenses sec_53_4958-4 of the regulations expenditures of organization funds by an employee that satisfy the deductions requirements under sec_162 and to the extent relevant including the substantiation requirements of those provisions and the regulations thereunder do not constitute excess_benefits under sec_4958 any reimbursement of expenses by the organizations to an employee or direct expenditures of organization funds by the employee are automatic excess_benefits to the extent that they do not satisfy the requirements of sec_1_62-2 per sec_53 a ii or sec_162 and to the extent relevant of the code and the regulations thereunder unless they are substantiated as compensation pursuant to sec_53 c of the regulations of in the instant case c and his relatives expended funds of x and used x assets in a variety of ways described below and in separate technical_advice memoranda issued to his father mother brother d and brother-in-law e c does not contend that these expenditures and uses were intended as compensation to himself or his relatives in any event there is no evidence in the record that would satisfy the contemporaneous substantiation rules of section c of the regulations credit cards it follows that unless c can satisfy the accountable_plan requirements of sec_1_62-2 of the regulations or the requirements of sec_162 and to the extent relevant and the regulations thereunder for ordinary and necessary business_expenses the expenditures and use of x funds described below must be treated as automatic excess_benefits sec_162 and sec_274 of the code provide that expenses must be ordinary and necessary to be a business deduction the expenses must be contemporaneously documented with time place business_purpose and business relationship x maintained credit card statements and a few receipts however neither x nor c documented the business_purpose or relationship of his expenditures it does not appear that c kept any account books diary or other records demonstrating that the charges he made on the x credit cards were for business purposes the excess_benefit_transaction amounts involving the use of the credit cards by c are as follows meals-cr card gas-cr card miscellaneous-cr card cell phones ------ ------- ------- dollar_figure ------------dollar_figure ---------dollar_figure --------- dollar_figure ------------dollar_figure ------------dollar_figure ------------ dollar_figure ------------dollar_figure ------------dollar_figure ------------ sec_274 and sec_280f of the code provide that cellular telephones are listed_property strict substantiation requirements must be in place otherwise the use of cell phones is taxable to the employee our office has been provided with voluminous records listing calls from x cellular phones however the documents list only the telephone numbers and do not indicate with whom c spoke and the business reasons for their conversation aside from phone calls made to x phones that would most likely be x business all other calls were not substantiated as required the excess_benefit_transaction amounts for c’s use of the cell phones are as follows ------- ------- ------ dollar_figure ---------dollar_figure --------- dollar_figure--------- of computer purchase on october ------- an x check -------- was issued to c for the amount of dollar_figure------------ a handwritten note indicated that the check was for a computer no further documentation for this purchase was provided there has been no evidence provided to substantiate that x’s purchase of a used computer from c for dollar_figure-------- should be categorized as an arm’s length transaction although counsel has argued that it was and that x benefited from the computer’s capabilities counsel has failed to provide any supporting documentation assessing the value and condition of the computer at the time it was sold accordingly the sale of the computer constituted an excess_benefit_transaction attributable to c c’s total excess_benefit transactions for all years under examination are listed below ------- ------- ------- meals-cr card gas-cr card miscellaneous-cr card cell phone computer total for all years issue taxable_period dollar_figure ------------dollar_figure ---------dollar_figure --------- dollar_figure ------------dollar_figure ------------dollar_figure ------------ dollar_figure ------------dollar_figure ------------dollar_figure ------------ dollar_figure ---------dollar_figure ---------dollar_figure --------- dollar_figure ------------dollar_figure __ --------dollar_figure -------- dollar_figure ------------dollar_figure ------------dollar_figure ------------ dollar_figure------------- the excess_benefit transactions occurred in the years under audit the taxable periods are determined to begin on january ------ january ------- and january ------- issue initial tax on the disqualified persons an excise_tax as provided by sec_4958 of the code equal to percent of the excess_benefit amount should be imposed on c c is the son of x’s founder a and as such constitutes a disqualified_person under the applicable regulations in addition we note that a was founder president and chief executive of x as a practical matter he had total control of all x expenditures he either approved of the excess of benefit transactions by his son or he acquiesced in them if a had withdrawn funds from x and given them to his family members there would have been no question that such gifts would be taxable_excess benefits to him by authorizing or allowing his son and other relatives-the natural objects of his bounty-to make unlimited expenditures of x funds for personal purposes without any substantiation or evidence of an x business_purpose he in effect improperly removed charitable assets from x and gave them to his relatives accordingly a not only is liable for the excess_benefit transactions from which he personally benefited but also is jointly and severally liable for all the excess_benefits outlined in technical_advice memoranda of today regarding d b c and e see john marshall law school v united_states supra code sec_4958 issue second_tier_tax on the disqualified_person it is proposed that an excise_tax as provided by sec_4958 of the code equal to percent of the excess_benefit be imposed in this case in which a sec_4958 tax is imposed on an excess_benefit_transaction and the transaction is not corrected within the taxable_period the taxable_period means the period beginning with the date on which the transaction occurs and ending on the earlier of the date of mailing a notice_of_deficiency or the date on which the tax imposed by sec_4958 is assessed because the transactions were not corrected within the taxable_period pursuant to sec_4958 of the code the percent tax should be included in the statutory_notice_of_deficiency of
